ACCEPTED
                                                                                  02-17-00413-CV
                                                                       SECOND COURT OF APPEALS
                                                                             FORT WORTH, TEXAS
                                                                               12/21/2017 2:55 PM
                                                                                   DEBRA SPISAK
                                                                                           CLERK



                             No. 02-17-00413-CV
                                                                  FILED IN
                                                           2nd COURT OF APPEALS
City of Fort Worth, Texas,         *            In the Court of Appeals
                                                             FORT   WORTH, TEXAS
                                                           12/21/2017 2:55:54 PM
Appellant                          *
                                                               DEBRA SPISAK
             vs.                   *            Second District of Clerk
                                                                     Texas
Mary Deal,                         *
Appellee                           *            Fort Worth, Texas


APPELLEE'S UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME
                TO FILE APPELLEE'S BRIEF


     Appellant City of Fort Worth, Texas, filed its brief in this accelerated

appeal on December 20, 2017. Under TRAP Rule 38.6, the brief of Appellee

Mary Deal is due to be filed by January 9, 2018. In accord with TRAP Rule

10.5(b)(1) and the Internal Operating Procedures of this Court, Appellee

requests the Court to grant a 20-day extension of the deadline for filing her

brief, until January 29, 2018. This extension is requested in part because

Appellee's counsel (the undersigned) has various other obligations and

plans during the upcoming holidays, ending January 2, 2018. Further, as a

solo practitioner handling a case in an area of the law previously unfamiliar

to him, Appellee's counsel needs additional time to assure a thorough yet

succinct response to Appellant's just-filed brief. Appellee has not received
any previous extensions of her briefing deadline, and Appellant does not

oppose Appellee's request.


Respectfully submitted,
/s/ Joe Riddell
Joe Riddell
Texas Bar No. 16886500
PO Box 41898
Austin, Texas 78704
email: joeriddell@aol.com
phone: 512-663-4669
fax: none
Attorney for Appellee, Mary Deal

                    CERTIFICATE OF CONFERENCE
By my signature below, I, Joe Riddell, counsel for Appellee, certify that on
December 20, 2017, I conferred with Laetitia Brown, counsel for Appellant,
regarding the 20-day extension requested in this Motion, and she does not
oppose it.

/s/ Joe Riddell


                       CERTIFICATE OF SERVICE
By my signature below, I, Joe Riddell, counsel for Appellee, certify that I
am serving the foregoing APPELLEE'S UNOPPOSED FIRST MOTION FOR
EXTENSION OF TIME TO FILE APPELLEE'S BRIEF by emailing it via the
efile.txcourts portal to Laetitia Brown, counsel for Appellant, at
laetitia.brown@fortworthtexas.gov on December 21, 2017.

/s/ Joe Riddell